

113 HR 3297 IH: Teen Dating Violence Education Act of 2013
U.S. House of Representatives
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3297IN THE HOUSE OF REPRESENTATIVESOctober 16, 2013Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to authorize the use of funds for the inclusion in domestic violence education programs of information on legal rights available to teenage victims of dating violence.1.Short titleThis Act may be cited as the Teen Dating Violence Education Act of 2013.2.FindingsThe Congress finds as follows:(1)Girls and women between the ages of 16 and 24 are the most vulnerable to domestic violence, experiencing the highest per capita rates of non-fatal intimate partner violence.(2)One-third of teens report experiencing some kind of abuse in their romantic relationships, including verbal and emotional abuse.(3)Approximately 1 in 5 adolescent girls report being physically or sexually hurt by a dating partner.(4)Forty percent of teenage girls ages 14 to 17 report knowing someone their age who has been hit or beaten by a boyfriend.(5)Twenty-six percent of girls in grades 9 to 12 have been the victim of physical abuse, sexual abuse, or date rape.(6)Teenagers who are the victims of dating violence often do not know the legal actions they can take to put an end to the violence they are experiencing. These teenagers often do not inquire into legal actions they can take because of the perceived stigma of dating violence.(7)The cost of intimate partner violence annually exceeds $5.8 billion, including $4.1 billion in direct health care expenses.(8)Domestic violence has been estimated to cost employers in the United States up to $13 billion each year.(9)In the United States, rape is the most costly crime to its victims, totaling $127 billion a year, including medical costs, lost earnings, pain, suffering, and lost quality of life3.Inclusion in domestic violence education programs of information on legal rights available to teenage victims of dating violenceParagraph (2) of section 5571(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275(c)) is amended—(1)by striking and are designed and inserting , are designed; and(2)by inserting , and include information specific to the State involved regarding the legal rights available to teenage victims of dating violence before the period.